Citation Nr: 1038984	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-21 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for hemicrania continua, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and March 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The April 2005 rating decision denied a compensable rating for 
hearing loss.  However, in May 2007, the RO increased the 
Veteran's rating for bilateral hearing loss disability to 10 
percent, effective from July 13, 2005, the date of a VA 
audiometric examination.  Since the increase does not date back 
to the receipt of the original claim, there are two distinct time 
periods to be considered for this disability.

The Veteran presented testimony at a Board hearing in September 
2009, and a transcript of the hearing is associated with his 
claims folder.  

The issue of the rating for hearing loss disability is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At the time of the Veteran's September 2009 hearing, he 
requested a withdrawal of his appeal of the RO's March 2006 
denial of a higher rating for tinnitus.

2.  The Veteran does not have more than very frequent completely 
prostrating and prolonged migraine attacks productive of severe 
economic inadaptability.  

3.  The assigned 50 percent schedular rating for the Veteran's 
service-connected hemicrania continua disability contemplates the 
symptoms and the severity of this disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of the 
RO's March 2006 denial of a higher rating for tinnitus have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

2.  The criteria for a disability rating in excess of 50 percent, 
to include an extraschedular rating, for hemicrania continua have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8199-8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

At the time of the Veteran's September 2009 hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of the appeal of the RO's March 2006 denial of a 
higher rating  for tinnitus is requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record during a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  The Veteran has withdrawn his appeal concerning this 
issue of a higher rating for tinnitus at the time of his hearing 
on appeal in September 2009 and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

Hemicrania continua

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2006.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  A subsequent letter in October 2008 furnished 
information regarding disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
was followed by a supplemental statement of the case in November 
2008. 

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The Board also notes that the United States Court 
of Appeals for the Federal Circuit recently vacated the holding 
of the Veteran's Court in Vazquez-Flores, which required the VA 
to notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  At any rate, the Board finds that the 
October 2008 notice substantially complies with Vasquez. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records and VA treatment records are on file.  
There is no indication of available, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examination in January 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report is thorough and contains sufficient information to decide 
the hemicrania issue on appeal.  Thus, the Board finds that 
further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the hemicrania issue on appeal, and the 
appellant is not prejudiced by a decision on this issue at this 
time.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
in 38 C.F.R. Part 4 identify the various disabilities.  Pertinent 
provisions are found particularly at 38 C.F.R. § 4.124a.  The 
Veteran's hemicrania continua is rated by under 
38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Diagnostic Code 
8100 is for migraine headaches and provides for a maximum 
schedular rating of 50 percent.  That rating is assigned when 
there are very frequent completely prostrating and prolonged 
migraine attacks productive of severe economic inadaptability.  
Because the 50 percent rating is the highest rating under 
Diagnostic Code 8100, a higher schedular rating can not be 
assigned.  That is the best Diagnostic Code for the Veteran's 
disability, as it is for migraine headaches and there are no 
other Diagnostic Codes for headaches.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc) (change in Diagnostic Code must be 
explained).

On VA examination in February 2006, the Veteran indicated that he 
would wake up at night with right sided head pain, and that the 
pain would spread to his whole head. The headaches had been going 
on nightly for several months.  Some lasted for 30-60 minutes, 
while others persisted throughout the day.  Over the past year, 
he had continued to have severe headaches.  They would start from 
2-3 a.m. and would wake him up and prevent him from returning to 
sleep.  He was retired but took care of his wife as her primary 
care giver.  She had memory loss.  He also was doing a food 
program and was the vice president of an advisory council where 
he lived.  He was very busy throughout the day.  He was sensitive 
to light but not noise.  In October 2006, he stated that he had 
not worked since November 1988. 

The Board next turns to the question of whether extraschedular 
consideration is warranted.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Code for the 
disability at issue.  Specifically, the schedular criteria 
contemplate very frequent completely prostrating and prolonged 
headache attacks productive of severe economic inadaptability.  
The Veteran's headache disability picture clearly falls within 
this description.  There is no question that the disability is 
severe, but the schedular criteria fully contemplate such 
severity.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

The Board notes, in closing, that a total rating based on 
individual unemployability has already been granted by the RO 
based on all of the Veteran's service-connected disabilities. 




ORDER

The appeal on the issue of a disability rating in excess of 10 
percent for tinnitus is dismissed.  

Entitlement to a schedular disability rating in excess of 50 
percent for hemicrania continua is not warranted.  Entitlement to 
an extraschedular rating for hemicranias continua is not 
warranted.  To this extent, the appeal is denied. 


REMAND

Hearing loss

The Veteran indicated during his September 2009 hearing that his 
hearing has become worse since 2005, which was when the last 
audiometric examination was.  Accordingly, another examination is 
necessary.  38 C.F.R. § 3.159; Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiometric examination to determine 
the severity of his service-connected 
bilateral hearing loss disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.

Examination findings should be reported to 
enable adjudicators to determine the 
appropriate disability rating for the 
Veteran's service-connected bilateral 
hearing loss disability.  All pertinent 
tests and studies should be reported in 
detail.  

2.  Thereafter, the RO should readjudicate 
the issue of a higher rating for hearing 
loss  in light of the expanded record.  The 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


